 Iii theMatter of COLUMBIA STEEL COMPANYandFOREMEN'S ANDSUPERVISORS' ASSOCIATION OF PITTSBURG, CALIFORNIACase Yo. 20-R-1396.-Decided April 19, 1946Messrs. Thomas AshbyandDonald C. Bennion,of San Francisco,Calif., for the Company.Messrs.Harry M. Neeld,Clifford J. MeElhaney,John A. Keilbach,of Pittsburg,Calif.,andMr.Julien lVagenet,of Oakley,Calif., forthe Union.Mi'.Harry W. Clayton, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTA'rE.IIENT OF THECASEUpon a petition duly filed by Foremen's and Supervisors' Associa-tion of Pittsburg, California, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Columbia Steel Company, Pittsburg, California,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Wallace E.Royster, Trial Examiner.The hearing was held at San Francisco,California, on November 13 through 16, 1945, and November 19through 21, 1915.1The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebea ring on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.At the hearing, the Company moved to dismiss the petition on thegrounds that: (a) the Act is unconstitutional because it involves animproper delegation of legislative authority and does not provide for'l'imed Steelworkers of America, C 1 0 heroin called the Steelworkers, bargainingand sal-aried clerical employees was served with Notice of Hearing but did not seek to iuteivenexfield Reple'eutatime of the Steelworkers n,u present dnnng, a portion of the hearingand rilted to the company counsel and the Thal Examiner that therewas no conflictbetNA( ii the Steelworker' and the A-ociation asrothe unit sought bt the latterG7 N L. R R. No 68529b7)'14S-4G--mo1 b7-- -35 530DECISIONSOF NATIONALLABOR RELATIONS BOARDan immediate court review of any certification made; and (b) theunit sought by the Union is not appropriate for the reasons that cer-tification of a bargaining representative for the unit would conflictwith the Board's prior decisions, the grouping of the employees isillogical and improper, the Board is without power to establish a unitof supervisors, and there is no collective bargaining history for fore-men in the steel industry.The Trial Examiner referred this motionto the Board. The motion is denied?All parties were afforded an opportunity to file briefs with theBoard.The Company's request for oral argument is hereby denied.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation with its principal offices inSan Francisco, California, operates coal mines, iron mines, and a blastfurnace in Utah; steel mills at Torrance and Pittsburg, California;and warehouses and sales offices in Seattle, Portland, San Francisco,and Los Angeles. The Company's operations are integrated from themining of ore to the sale and distribution of the finished steel products.This proceeding concerns the Company's establishment at Pittsburg,California, only, where the Company operates open hearth furnaces,rolling mills, a sheet mill, a foundry, and a wire and wire-rope mill.During 1944, the Company received pig iron having a value of morethan $1,000,000, from its plant in Utah for use at the Pittsburg andTorrance establishments.During the same period, finished productshaving a value of more than $1,000,000, were shipped from the Pitts-burg works to points outside the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForemen's and Supervisors' Association of Pittsburg, California,unaffiliated, is a labor organization admitting supervisory employeesof the Company to its membership.2As to the contentions relating to the constitutionality of the Act, see N.L. R. B. V.Hearst Publications, Incorporated, etat, 322 U S 111 ;Matter of Bethlehem Transporta-tion Corporation, etat , 65 N. I, R B 605 ,Northrup Corporation v Madden,30 F. Supp.993 (1) C CalifandHeller Bros. Co. v Lind, etat., 86 F (2d) 862 (C A D C ). SeealaoMarshall Field andCompany vHarriy AMauls,etat, unreported (D C. D. C.), 5Labor Cases 60, 891 ;American Federation of Labor v N L R B ,308 U S 401 ;N. L.B B v International Brotherhood of Electrical Workers,308 U. S. 413, N. L R B. v.Falk Corporation,308 U S 453.Inland Empire Council, Lumber & Sawmill Workerst'mnn,etat, v.Millis325 U S. 697As to the contentions relating to the appropriate unit, see Sections III and IV,infra COLUMBIA STEEL COMPANY531III.THE QUESTION CONCERNING REPRESENTATIONThe Company has declined to recognize the Union as the collectivebargaining representative of any of its supervisory employees on theground that its supervisors are part of the management of the Com-pany, in other words, are not "employees."Both the Board 8 and the courts 4 have held that foremen have adualstatusunder the definition of "employer" and "employee" con-tained in the Act.Accordingly, we find that for the purposes of thisproceeding, the supervisors and foremen herein considered are em-ployees within the meaning of Section 2 (3) of the Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit alleged to be appropriate.-'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITA. Organisational structureThe PittsburgWorks, whichis in charge of a general superintend-ent, consists of seven non-operating departments and six operatingdepartments.The non-operating departmentsare headedby : worksengineer,works industrial engineer,works metallurgist,superintend-ent of production planning, position analyst, supervisor of industrialrelations,and works auditor.For reasons which will appear later inthis opinion,we shall not go into moredetail withregard to thesedepartments.Of the six operating departments three are under the supervisionof the assistant general superintendent,and three under the supervi-sion of the assistant to the general superintendent.Departmentsuperintendents are each in charge of a department.Four depart-;Matterof BossManufacturing Company,et at.,56 N L.R. B 348;Matter of PackardMotor Car Company,61 N. L R B 4, and 64 N L R B. 1212;Matter of L. A. Young Spring& WireCorporation,65 N. L R B 298;Matter of The B F.Goodrich Company,65 N L.R B. 294;Matter of The Midland Steel Products Company, Parssh and BinghamDivision, 65N L. R. B.997 ;Matter of The Simmons Company,65 N L. R. B 9S4.42V. L. R. B v. Armour&Company,154 F(2d) 570(C. CA. 10)) ; Jones & LaughlinSteelCorporation v N. L. R.B.,146 F.(2d) 833(C C A 5) ,N. L R. B. v. Skinner &Kennedy Stationery Company,113 F(2d) 667(C. C. A. 8),where the court said :There is no inconsistency in these provisions when facts are taken into consideration.A foreman,in his relation to his employer,isan employee,while in his relation tothe laborers under him,he is the representative of the employer and within thedefinition of Section 2 (2) of the Act6The Field Examiner reported that the Union submitted 160 membership cardsTherewas no showing as to how the membership is divided between production and maintenance,and technical,professional,and clerical supervisors.There are approximately 210 employees in the unit sought by the Union. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDments have assistant department superintendents.One of these de-partments is divided into two major functions with a "general fore-man" (in charge of wire mill)in charge of one division and an assist-ant superintendent,wire rope mill, in charge of the other. In themaintenance and construction department in which there is no assist-ant department superintendent,there are three positions which wouldcorrespond to that of a division head.These are master mechanic;general foreman,construction;and chief electrician.As to supervisory employees subordinate to the department super-intendents, assistant department superintendents, and those of equiva-lent rank,the record shows that in some instances"general foremen"supervise other foremen,in other instances they do not.In the roll-ing mill there are five levels of supervision in one section,but else-where in that department are supervisors of rank and file employeeswho report directly to the department superintendent.Under de-partment superintendents,assistant department superintendents, andthose of equivalent authority there are foremen known by a varietyof titles,e. g., melter foreman,pit foreman,stocker boss,roll designer,roller, shift roller, electric furnace shift melter,general foreman,foreman,turn foreman,and assistant foreman.There are approximately 132 supervisory and 2,400 non-supervisoryemployees in the operating departments.The departments vary inthe number of personnel employed.The smallest department has, inaddition to the department superintendent,l.isupervisory and 192non-supervisory employees.The largest department, in addition tothe department superintendent, has 36 supervisory and 648 non-super-visory employees.B. Unit ,soughtThe Union seeks a unit of all supervisory employees and staff assist-ants in the operating departments,excluding, in addition to the generalsuperintendent and his assistants,the department superintendents;assistant department superintendents;master mechanic; general fore-man, construction; chief electrician; assistant chief electrician; as-sistant superintendent,wire rope mill; and general foreman(in chargeof the wire mill). In addition the Union would include certain em-ployees in the non-operating departments.Thus, in effect, the Unionwould exclude in the operating departments, the top level of super-vision in the rolling mill,° the top two levels in open hearth construc-tion and maintenance department, foundry, and sheet mill, and thetop three levels in the wire and wire rope mill.For reasons shownlater in this opinion, we shall not go into more detail regarding theemployees of the non-operating departments."There is no assistant superintendent or equivalent in this department. COLUMBIA STEEL COMPANY533C. Company's contentionsAlthough the Company's motion to dismiss the petition alleges thatthe positions are unrelated and the grouping illogical and improper,the Company's objections to the proposed unit seem to be basedprimarily on the belief that no possible unit of its supervisors wouldbe appropriate, for the reasons that the Board is without authorityto certify representatives for a bargaining unit composed of super-visors and there is no history of collective bargaining by foremen inthe steel industry.The Board treated in detail, in theYoungcase,' the various argu-ments addressed to the inappropriateness of any unit of supervisors.The majority of the Board there concluded that foremen are em-ployees, and that, as employees, they are entitled to be placed in someappropriate bargaining unit under Section 9 (b) of the Act. Themajority also pointed out that the purpose of the Act is to encouragethe practice of collective bargaining as a means of settling labor dis-putes and that this purpose is as applicable to labor controversiesinvolving foremen as to those pertaining to rank and file employees.In theJonesctLaughlin sdecision, the Board discussed in full theeffect of an absence of a collective bargaining history for foremen, andwe find no reason for repeating that discussion here.Accordingly,we find no merit to the Company's arguments that no possible unit ofsupervisors would be appropriate.Without waiving its argument that no unit of supervisors wouldbe appropriate the Company contends that certain employees soughtto be included in the unit by the Union are not supervisory and shouldbe excluded.The Company has made no objection to the appropriateness of theunit sought on the ground that it would include several levels ofsupervisors.On the contrary, the Company throughout the hearingendeavored to show that the authority and responsibility of all itsforemen ranging from those immediately supervising the rank andfile employees to the general superintendent in charge of the entireplant are the same, except for area and scope.D. The unit findingThere does not seem to be a line of cleavage between the levels ofsupervision in the production and maintenance departments soughtby the Union to be included in the appropriate unit. They seemindiscriminately to be paid on an hourly, salaried, or salaried-plus-bonus basis.In some cases they attend the same supervisors' operating7Matter of L A YoungSpring & Wire Corporation, supra"Matterof Jones SLaughlin Steel Corporation,Vesta-Shannopin Coal Division,66N L. R B 386. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDmeetings.In other cases, operating matters are considered by theforemen under a management conference plan by which each super-visormeets with his subordinate supervisors. In addition, all thesupervisors are members of a supervisory training conference whichholds weekly meetings.Accordingly, we believe that the commonbackgrounds, interests, and problems of the different levels of super-vision in the operating departments sought to be included in theappropriate unit establish a community of interest which is determi-native of their being properly grouped together.The Company's rank and file employees at the Pittsburg Works areat present organized into three units: (a) all salaried employeesexclusive of supervisory (supervisors in charge of any classes ofemployees), administrative, and confidential employees, watchmenand guards, and trainees who do not occupy regular salaried positionsnot otherwise excluded; ° (b) all employees except salaried employees,foremen, assistant foremen, supervisors in charge of any classes oflabor, or watchmen, guards, confidential clerical employees regardlessof method of compensation (but not excluding other clerical employeeson an hourly wage-rate basis) ; 10 (c) plant-protection employees (gatewatchmen, patrol watchmen, policemen, and guards) except plant-protection supervisors, watchmen supervisors, captains, sergeants, fireinspector, and fire inspector helper, confidential clerical employeesand all supervisory employees within the meaning of the Board'sdefinition.",As indicated before in this opinion, there has been no history ofcollective bargaining for supervisors in the steel industry, includingthe Company. In the absence of such history and accepted unit pat-tern, we believe that supervisors should be organized in separate unitsapart from employees who do not exercise supervisory functions withrespect to other employees and that the pattern of organization forsuch supervisory employees should generally follow the patternsapproved by the Board for rank and file employees, that is supervisorsof production and maintenance employees should be represented inone unit, apart from supervisors of clerical and technical employees 12In the present proceeding the Union petitioned for a unit of super-visors of production and maintenance employees in the operatingdepartments together with certain purported supervisors in the non-operating departments. Inasmuch as it appears that the allegedsupervisors in the non-operating departments are not engaged in pro-939 N L R. B. 49810 42 N. L. R. B 1125.1 Case No 20-R-1089, issued June 22, 1944.12 SeeMatter of Federal-Mogul Corporation,66 N. L. R. B. 532,andMatter of We8ting-11ouseEleetroo Corporation (East Springfield Works),66 N. L R. B. 1297 COLUMBIASTEELCOMPANY535eduction and maintenance functions, we shall not include them in theappropriate unit for production and maintenance supervisors.13There remain for consideration the fringe groups in the operating,departments which the Union desires to include in the unit.Staff assistants:The Company urges that these employees are notsupervisors.Their duties involve the securing and analysis of dataconcerning performance, adherence to standard practice, inventory,costs, engineering appropriation requests, purchase orders, and griev-ances and the performance of special assignments at the direction ofthe department superintendent or assistant department superintend-ent.These employees generally do not direct the work of any otheremployees.In one department the staff assistant, without any instruc-tions from either the department or the assistant department super-intendent, has instructed a crew of six employees and an individualemployee who are under the direct supervision of the assistant depart-ment supervisor.Each time he has done so, he has reported his actionto the assistant department superintendent, who has never counter-manded the instructions.The job description dated November 9, 1945,for this employee and signed by him as being a fair statement of hisduties and responsibility, contains no reference to any supervisoryduty.In another department the staff assistants occasionally substi-tute for the foremen.We find, nevertheless, that the staff assistantsare not supervisors and shall exclude them from the unit.Shipping clerks (rolling mill) :The Company contends that theseemployees are not supervisors.They are paid on an hourly basis andsupervise and direct the work of the crane followers and crane leaderswith regard to the loading of material for shipping, oversee the weigh-ing of materials preparatory to shipping, record the material to beshipped, and make out the necessary reports.A witness for the Com-pany testified that the shipping clerk might be termed an assistantforeman.It does not appear that they are included in the productionand maintenance unit of the non-supervisory employees.We findthat they are supervisors, and we shall include them in this unit.Supplies foreman, bricklayers:It appears that this employee doesnot supervise any subordinates.Consequently, he is not a supervisorand should be excluded.Foreman, instrument shop:The Company does not consider this'employee as a supervisor.He is responsible for the work of sevensubordinate employees and is in charge of the operation of the instru-ment shop in which scientific instruments used in connection with themaking of steel are repaired.The foreman, instrument shop, is con-" This exclusion covers the senior metallurgists,the supervisor of plant protection, thehead watchmen, and the head nurse, about whom considerable testimony was given at thehearing, as well as the other alleged supervisors in non-operating departments. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuited on the installation of instruments throughout the plant.He,himself, repairs the more delicate instruments and devotes approxi-mately 50 percent of his time to actual instrument repair.The re-mainder of his time is utilized in directing the work of the instrumentshop and consulting with personnel in the various departments.Whenthe operations under his supervision are not up to standard, he hasauthority to instruct the employees in remedial measures.He hasauthority to reject unsatisfactory new employees during the proba-tional period.He also is authorized to establish specific skills re-quired in the selection of new employees and to make recommendationsfor promotion when obvious differences exist in physical fitness orability.We shall include the foreman, instrument shop, in the unit.Foreman, blacksmith shop:This is another employee who theCompany believes is not a supervisor.He is paid on a salary basis,is in full charge of the blacksmith shop with a crew of seven em-ployees, lays out the work for the other employees, and performsduties similar to those performed by the employees he supervises.Hemay establish the specific skills required in the selection of newemployees and make recommendations for promotion and demotion.He does not seem to be included in the production and maintenanceunit of the non-supervisory employees.We shall include him inthis unit as a supervisor.Planning supervisor, maintenance and construction:This employeesupervises only one clerk.He seems to be a member of the departmentsuperintendent's immediate administrative staff.We shall excludehim from the unit.We find that all supervisors of production and maintenanceemployees at the Company's Pittsburg Works, including shippingclerks (rolling mill) ; foreman, instrument shop ; and foreman, black-smith shop, but excluding staff assistants; supplies foreman, brick-layers; planning supervisor, maintenance and construction; generalsuperintendent; assistant general superintendent; assistant to generalsuperintendent; department superintendents; assistant department su-perintendents; master mechanic; general foreman, construction; chiefelectrician; assistant chief electrician; assistant superintendent, wirerope mill; general foreman (in charge of wire mill), and all employeesin non-operating departments, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employees COLUMBIASTEELCOMPANY537In the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose, of collective bargaining with Columbia SteelCompany, Pittsburg, California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twentieth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byForemen's and Supervisors' Association of Pittsburg, California, forthe purposes of collective bargaining.MR. GERARD D. REILLY,dissenting:For the reasons stated in my dissenting opinions inMatter ofPackard Motor Car Company,l" Iam constrained to disagree with themajority opinion.,4Matter of Packard Motor Car Company,61 N L R. B. 4, 64 N. L. R. B. 1212.